Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1 – 6, 8 – 9, and 11 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for timing advance offset for uplink/downlink switching in New Radio (NR). Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a method in a wireless communication device, comprising:
determining a timing advance, TA, offset for uplink-downlink switching, 
wherein:
the TA offset depends on a duplex mode of a cell in which an uplink transmission occurs from the wireless communication device to a network node and depends on a frequency range of the uplink transmission, and 
the TA offset is a predetermined constant value for a predetermined frequency band and duplex mode; and
applying the determined TA offset in the uplink transmission.

Regarding claim 9, an apparatus configured to operate as a wireless communication device, comprising:
at least one processor; and
a non-transitory computer readable medium coupled to the at least one processor, the non-transitory computer readable medium containing instructions executable by the at least one processor, whereby the at least one processor is configured to:
determine a timing advance, TA, offset for uplink/downlink switching, 
wherein the TA offset depends on a duplex mode of a cell in which the uplink transmission occurs and on a frequency range of the uplink transmission, and 
wherein the TA offset is predetermined constant value for a predetermined frequency band and duplex mode; and
apply the determined TA offset in an uplink communication from the wireless communication device to a network node.

Regarding claim 15, a network node, comprising:
processing circuitry, memory, and transceiver circuitry collectively configured to: 
determine a timing advance, TA, offset for uplink-downlink switching, 
wherein the TA offset depends on a duplex mode and on a frequency range used for communication between the network node and a wireless communication device, and 
wherein the TA offset is a predetermined constant value for a predetermined frequency band and duplex mode;
send the determined TA offset to the wireless communication device.

The closest prior art, SHIMEZAWA discloses conventional method in enabling flexible design in relation to communication timing, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473